DETAILED ACTION
This Office action is in response to the amendment filed 10 May 2021. Claims 1, 2, 7-10, 21, 22, and 27-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-1-, 21, 22, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1 and 21, it is not clear what is meant by “the first SSB is different from any of the plurality of SSBs in their respective timing sequences in the first cycle”. Does “any of” mean “any one of” or “all of” or “each of every one of”? In what way are the SSBs different? Is the only difference the time domain resource occupied thereby? Are the contents of the SSBs different from each other or can they be the same in this respect?

Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-10, 21, 22, and 27-30, as understood in light of rejections under 35 USC 112,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2019/0373570) in view of Ly et al. (US 2018/0184391).
For Claims 1 and 21, Yokomakura teaches a signal transmission method executed by a terminal device, and a terminal device comprising a processor and input interface configured to execute the method (see paragraphs 11, 166, 168: processor, receiver); the method comprising: 
determining a timing sequence of each of a plurality of synchronization signal blocks (SSBs) in a first cycle (see paragraph 14: SSBs mapped to time position in cycle); and 
receiving each of the plurality of SSBs based on the timing sequence of the respective SSB in the first cycle (see paragraphs 11, 14: receiving indication; paragraphs 62, 63: receiving synchronization signal),
wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 14, 87, 88: time domain resources for SSBs), 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraphs 99, 102, 103, 105, 110: periodic transmission in cycles; paragraphs  106, 107: PSS, SSS), 

receiving a first SSB from a network device, wherein the first SSB is different from any of the plurality of SSBs in their respective timing sequences in the first cycle (see paragraphs 67, 68: receiving, paragraph 82: time division); and 
receiving indication information from the network device, wherein the indication information indicates a number of time-domain units between the any of the plurality of SSBs and the first SSB (see paragraph 166); 
wherein determining the timing sequence of each of the plurality of SSBs in the first cycle comprises: 
determining the timing sequence of each of the plurality of SSBs in the first cycle based on the timing sequence of the first SSB in the first cycle and the number of time-domain units (see paragraphs 113, 134, 130).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide indication information as in Ly when implementing the time divided SSB transmission as in Yokomakura. The motivation would be to provide means for a terminal to detect SSBs without increasing the number of blind detections and with a minimal increase in overhead.
For Claims 2 and 22, Yokomakura teaches the method, wherein the plurality of SSBs are different SSBs of a same cell (see paragraphs 99, 102, 103, 105, 110: periodic transmission in cycles; paragraphs  106, 107: PSS, SSS).  
For Claims 7 and 27, Yokomakura teaches the method, wherein the indication information is carried in at least one of a broadcast message, a system message, RRC signaling, media access control (MAC) control element (CE) signaling, or downlink control information (DCI) (see paragraphs 13, 158: MIB in physical broadcast channel).  
For Claims 8 and 28, Yokomakura teaches the method, wherein receiving indication information from the network device comprises: receiving the indication information from the network device on a primary carrier (see paragraph 120: LTE, primary cell may be used).  
For Claims 9 and 29, Yokomakura teaches the method, wherein the primary carrier is a carrier in a New Radio (NR) or a Long Term Evolution (LTE) system (see paragraph 120: LTE, primary cell may be used).   
For Claims 10 and 30, Yokomakura teaches the method, wherein each of the plurality of SSBs at least comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see paragraphs 106, 107: PSS, SSS).  

Response to Arguments
The amendment filed 10 May 2021 has been entered.
The previous objection is withdrawn in light of the cancellation of the claim.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwan et al. (US 2017/0325184) teaches a system in which an indication is provided to a terminal device that synchronization symbol repetitions will be transmitted with a certain number of subframes therebetween. Svedman et al. (US 2018/0109345) teaches a system in which information is provided to a terminal device including timing differences.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/24/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466